Title: General Orders, 7 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 7th 1776.
Parole Gates.Countersign Mifflin.


The Honorable The Continental Congress, have been pleased to appoint Horatio Gates Esqr. Major General; and Thomas Mifflin Esqr. Brigadier General in the Army of the United Colonies: They are to be obeyed as such.
The Honorable The Continental Congress have been pleased to appoint Stephen Moylan Esqr. to be Quarter-Master-General, in the room of Thomas Mifflin Esqr. preferr’d; and to be obeyed as such.
Walter Stewart and Isaac Peirce Esquires are appointed Aid-de-Camps to Major General Gates; All orders written, or verbal, deliver’d by either of them, are to be considered as coming from the Major General, and obeyed as such.
After Orders. June 7th—76. The Adjutants of each regiment to give in immediately at Head Quarters, a Return of what number of Pikes are fit for service, and what number wanting to complete in each regiment.
